EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments have been agreed to by Applicant's representative, Nicole Wanty, on 12/17/21.
The application has been amended as follows:

Listing of Claims:
1. (Currently Amended) A user device for carrying out a foreign currency transaction method, the user device comprising at least one data processor configured to:
determine a first currency type for a payment card transaction between a user and a merchant;
capture an electronic image of a pricing indicator of a good/service and merchant identifier, contents on the pricing indicator being handwritten and/or printed;
process the electronic image of the pricing indicator of the good/service to determine the contents on the pricing indicator;
communicate, to a payment system, the contents on the pricing indicator to be used to determine cost of the good/service in a first currency type and a second currency type; 
receive the cost of the good/service in both the first and second currency types;
receive, from a plurality of issuers of the payment system, a plurality of payable costs of the good/service in the second currency type for a plurality of payment cards of the user, each payable cost of the plurality of payable costs being a payable cost of the good/service in the second currency type when using a corresponding payment card of the plurality of payment cards of the user based on one or more of an exchange rate used by a corresponding issuer of the corresponding payment card and a value of a foreign exchange service fee, the payable cost of the good/service 

receive input relating to a desired payment card of the plurality of payment cards to be used for the payment card transaction; and
transmit, to [[a]]the payment system, transaction request data representing a request to carry out the payment card transaction, the transaction request data including a transaction quantum in a desired currency type selected by the user, and merchant account details.

2. (Currently Amended) The user device of claim 1, wherein at least one of the plurality of cards is associated with a digital wallet of the user.

3. (Currently Amended) The user device of claim 1, wherein the at least one data processor is further configured to receive a value of at least one accruable incentive when using at least one of the plurality of cards for the payment card transaction.
 
4. (Original) The user device of claim 3, wherein the at least one accruable incentive comprises incentive points and/or cashback. 

5. (Original) The user device of claim 1, wherein the at least one data processor is further configured to define the second currency type. 

6. (Previously Presented) The user device of claim 1, wherein the at least one data processor is further configured to allow an addition of a lock-in surcharge to each payable cost of the plurality of payable costs of the good/service in the second currency type, the lock-in surcharge being payable to ensure no variation in the payable cost of the good/service in the second currency type, wherein the transaction quantum includes the lock-in surcharge.

7. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon executable instructions which, when executed by at least one data processor of a 
determining a first currency type for a payment card transaction between a user and a merchant;
capturing an electronic image of a pricing indicator of a good/service and merchant identifier, contents on the pricing indicator being handwritten and/or printed;
processing the electronic image of the pricing indicator of the good/service to determine the contents on the pricing indicator;
communicating, to a payment system, the contents on the pricing indicator to be used to determine cost of the good/service in a first currency type and a second currency type; 
receiving the cost of the good/service in both the first and second currency types;
receiving, from a plurality of issuers of the payment system, a plurality of payable costs of the good/service in the second currency type for a plurality of payment cards of the user, each payable cost of the plurality of payable costs being a payable cost of the good/service in the second currency type when using a corresponding payment card of the plurality of payment cards of the user based on one or more of an exchange rate used by a corresponding issuer of the corresponding payment card and a value of a foreign exchange service fee, the payable cost of the good/service in the second currency type when using a payment card of the user being different than the cost of the good/service in the second currency type;
displaying, the plurality of payable costs of the good/service in the second currency type;
receiving input relating to a desired payment card of the plurality of payment cards to be used for the payment card transaction; and
transmitting, to [[a]]the payment system, transaction request data representing a request to carry out the payment card transaction, the transaction request data including a transaction quantum in a desired currency type selected by the user, and merchant account details.

8. (Currently Amended) The storage medium of claim 7, wherein at least one of the plurality of cards is associated with a digital wallet of the user.

of the plurality of cards for the payment card transaction.
 
10. (Original) The storage medium of claim 9, wherein the at least one accruable incentive comprises incentive points and/or cashback. 

11. (Original) The storage medium of claim 7, wherein the method further comprises the step of defining the second currency type. 

12. (Previously Presented) The storage medium of claim 7, wherein the method further comprises the step of allowing an addition of a lock-in surcharge to each payable cost of the plurality of payable costs of the good/service in the second currency type, the lock-in surcharge being payable to ensure no variation in the payable cost of the good/service in the second currency type, wherein the transaction quantum includes the lock-in surcharge.

13. (Currently Amended) A computer-implemented foreign currency transaction method executed by at least one processor of a foreign currency transaction system, the method including steps of:
determining, at a user device, a first currency type for a payment card transaction between a user and a merchant;
capturing, at the user device, an electronic image of a pricing indicator of a good/service and merchant identifier, contents on the pricing indicator being handwritten and/or printed;
processing the electronic image of the pricing indicator of the good/service to determine the contents on the pricing indicator;
communicate, to a payment system, the contents on the pricing indicator to be used to determine cost of the good/service in a first currency type and a second currency type; 
transmitting, to the user device, the cost of the good/service in both the first and second currency types;
transmitting, to the user device, a plurality of payable costs of the good/service in the second currency type for a plurality of payment cards of the user, each payable cost of the plurality of the plurality of payment cards of the user based on one or more of an exchange rate used by a corresponding issuer of the corresponding payment card and a value of a foreign exchange service fee, the payable cost of the good/service in the second currency type when using a payment card of the user being different than the cost of the good/service in the second currency type;
receiving, at the user device, input relating to a desired payment card of the plurality of payment cards to be used for the payment card transaction; and
transmitting, to [[a]]the payment system, transaction request data representing a request to carry out the payment card transaction, the transaction request data including a transaction quantum in a desired currency type selected by the user, and merchant account details.

14. (Previously Presented) The foreign currency transaction method of claim 13, wherein the processing of the electronic image comprises: 
carrying out an OCR conversion of the contents on the pricing indicator; 
determining an orientation of the pricing indicator in the electronic image; and
determining a plurality of real-time exchange rates from a plurality of foreign exchange currency servers.

15. (Currently Amended) The foreign currency transaction method of claim 13, wherein at least one of the plurality of cards is associated with a digital wallet of the user.

16. (Currently Amended) The foreign currency transaction method of claim 13, further comprising transmitting, to the user device, a value of at least one accruable incentive when using at least one of the plurality of cards for the payment card transaction.

17. (Original) The foreign currency transaction method of claim 16, wherein the at least one accruable incentive comprises incentive points and/or cashback. 



19. (Previously Presented) The foreign currency transaction method of claim 13, further comprising allowing, at the user device, an addition of a lock-in surcharge to each payable cost of the plurality of payable costs of the good/service in the second currency type, the lock-in surcharge being payable to ensure no variation in the payable cost of the good/service in the second currency type, wherein the transaction quantum includes the lock-in surcharge.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Baumwald (United States Patent Application Publication No. 20170091760) discloses an information processing method running on a mobile device for converting a textual representation of a currency amount from a base currency to a target currency is provided, including capturing an image of text including a currency amount from a selected region in a larger portion of text displayed on the display; determining the parameters of a region of interest by detecting one or more contours of individual characters located in the captured image; defining an analysis image by the mobile device by selecting a portion of the captured image using the parameters of the region of interest; recognizing a series of non-numerical symbols and numbers in the analysis image by the mobile device via optical character recognition; adding, by the mobile device, the recognized non-numerical symbols and the numbers as an entry in an array; selecting one of the entries from the array; converting the numerical amount from the base currency to the target currency; and overlaying in the selected region, the converted numerical amount in the target currency. In addition, Filler (United States Patent Application Publication No. 20170024723) discloses an invention for image processing technology including device to device communication. In addition, Reddy (United States Patent Application Publication No. 20170301005) discloses systems and methods to adjust one or more parameters affecting the purchase of one or more items and change a buyer interface in order to display the 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, ###. 
Claims 2-36 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 7 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 8-12 are dependent on claim 7 and are allowable for the same reasons stated above. In addition, claim 13 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 14-19 are dependent on claim 13 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619